Citation Nr: 1228552	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  06-00 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric condition, to include as secondary to service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Indianapolis, Indiana RO has since maintained jurisdiction over the claim.

The case was brought before the Board in August 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal.  The AOJ completed further development on the Veteran's claim of entitlement to service connection for hepatitis C and granted the Veteran's claim in a March 2011 rating decision.  The AOJ also afforded the Veteran a VA examination in March 2011 for his psychiatric condition claim.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As noted, the Veteran was granted service connection for hepatitis C in a March 2011 rating decision.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.]  Therefore, this matter is considered resolved and is not in appellate status. 


FINDING OF FACT

The Veteran's psychiatric condition, adjustment disorder with depressed mood and anxiety, is shown to have been caused by a service-connected disability.
CONCLUSION OF LAW

A psychiatric condition, adjustment disorder with depressed mood and anxiety, was caused by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for a psychiatric condition, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  It is not sufficient that there be any connection between two disorders regardless of how attenuated and speculative that connection might be but rather the evidence must show that there is a "proximate" relationship. 38 C.F.R. § 3.310(a).  

The Veteran contends that his psychiatric condition is the result of his service-connected hepatitis C.  For this reason, he believes his claim of service connection should be granted.

A February 2005 VA treatment record noted that the Veteran suffered from adjustment disorder with depressed mood probably related to hepatitis C and anti-viral treatment.  A private treatment record from September 2005 indicated that the Veteran had been prescribed medication for his depression and anxiety.  A December 2005 statement from the Veteran's private physician indicated he had been treating the Veteran since November 2003 and noted that the Veteran suffered from depression and anxiety.

In a November 2005 VA examination the Veteran reported that he was not the same person after finding out that he was diagnosed with hepatitis C.  He also reported depression, feelings of worthlessness, and fatigue.  The examiner diagnosed him with recurrent major depression.  She did not offer an opinion as to whether this was related to his hepatitis C.  See also December 2004 and January 2006 private treatment records noting depression diagnosis.

A March 2009 VA treatment record diagnosed the Veteran with adjustment disorder with anxiety.  In a September 2009 VA treatment record the Veteran was diagnosed with adjustment disorder with mixed mood.

An October 18, 2010 VA treatment record from the Veteran's social worker stated that the Veteran was still struggling with depression and anxiety due to his hepatitis C.  In an October 20, 2010 VA treatment record the Veteran was also diagnosed with adjustment disorder with depressed mood.  

The Veteran was afforded a VA examination in March 2011.  At this examination he reported that his depression was a 9/10 in severity.  He related his depression to both his chronic back pain as well as his hepatitis C.  The examiner diagnosed him as having anxiety disorder, no other symptoms, and adjustment disorder with mixed anxiety and depressed mood.  She noted that it was hard to separate the depression and anxiety attributable to his non-service-connected back pain and that attributable to his hepatitis C.  Ultimately, however, she opined that it was at least as likely as not that the Veteran's adjustment disorder with depressed mood and anxiety was due to, or a result of, his service-connected hepatitis C.  She opined the Veteran's chronic back pain was a more proximal cause of the Veteran's depression and anxiety, but that the effects of his hepatitis C were a more distal or secondary cause of his anxiety and depression.  Her rationale was that his back pain was a daily, burdensome stressor that affected his social functioning, but that his hepatitis C caused many social and occupational impairments.  

The Board notes that when it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board observes that the Veteran's depression and anxiety were attributed to both his non-service-connected back pain as well as his service-connected hepatitis C.  See March 2011 VA examination report.  However, the examiner did ultimately opine that it was at least as likely as not that the Veteran's depression and anxiety were related to his hepatitis C.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a psychiatric condition, adjustment disorder with depressed mood and anxiety, is granted.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


